Title: To George Washington from Robert Howe, 20 August 1783
From: Howe, Robert
To: Washington, George


                        
                            Duplicate
                            Dear sir,
                            Philadelphia 20th August 1783.
                        
                        In consequence of your Excellency’s letter received yesterday, I have ordered Colonel Sprouts Regiment to be
                            ready for march on a moments warning, and shall direct them to take the rout prescribed. I do not believe they will be able
                            to moove off before saturday, but they shall if possible. They will march under the command of one field officer—the other
                            with the officers on Court martial duty will be detained until the proceedings are gone through.
                        Some very interesting circumstances of a domestic nature had induced me to give Colonel Sprout leave of
                            absence to go to Rhode Island previous to my receiving of your Excellency’s letter. He left two field officers with the
                            regiment.
                        I have written to Mr Parkers agent at Trenton to prepare the necessary supplies for the Troops on the
                            destined rout and expect his answer to morrow. I have just heard, and hope it is true that your Excellency is at Princeton
                            and I have desired the Post master to direct the carrier to enquire that this letter may not pass you.
                        As the proceedings here are drawing to a close perhaps it may not interfere with service to let Sprouts Corps
                            remain until the whole can move off together. I venture to suggest this only because it will be more satisfactory to the
                            officers and men—a matter I am certain not unimportant to your Excellency’s benevolent attention when it is admisable with
                            the principles of service.
                        I shall lay before you sir, the whole of my conduct upon this unfortunate untoward business as soon as
                            possible after the whole is gone through. I have the honor to be with the greatest respect and regard sir, Your
                            Excellencys most obedient, very humble servant
                        
                            Robt Howe
                        
                        
                            P.S. For fear that my letter by the post may by some accident miss you upon the road I have inclosed
                                this duplicate to the President of Congress.
                        
                    